Citation Nr: 0506014	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-09 061	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder injury. 


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
August 1988 to August 1992. 

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.
FINDINGS OF FACT

1.  The veteran in this case served on active duty in the 
Army from August 1988 to August 1992.

2.  On January 26, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee, that the veteran died on December [redacted], 
2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


